Simmons, C. J.
A bill of exceptions complaining of the refusal at chambers in vacation to grant a new trial on a motion therefor made in term must be tendered within thirty days after such refusal. Civil Code, § 5539; In re Ross, 95 Ga. 569. The fact that the term at which the case was tried continued for more than thirty days does not in any way affect the time within which exceptions must he taken to the ruling upon the motion for new trial.

Writ of error dismissed.


All concurring, except Little J., absent.